                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
v.                                                 §   Civil Action No. 4:19-cv-00761
                                                   §   Judge Mazzant
COLEEN DONOVAN                                     §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Dismiss for Failure to Join a Required

Party (Dkt. #3). Having considered the relevant pleadings, the Court is of the opinion that the

Defendant’s Motion is DENIED.

                                       BACKGROUND

       This is an action by the United States of America, brought on behalf of the United States

Army Corps of Engineers, (hereinafter, “the Government”) against Defendant Coleen Donovan

(“Donovan”) (Dkt. #1). The Government purportedly owns 45, 944 acres of land and 5,747 acres

of flowage easement at Lewisville Lake. As a result, the Government has acquired certain

perpetual rights, which include the right to prohibit construction or maintenance of any structure

for human habitation and the right to approve all other structures.

       In 2012 and 2013, Donovan acquired a portion of land through several recorded General

Warranty Deeds (Dkt. #1 at pp. 2, 5). The land acquired by Donovan is purportedly encumbered

by the Government’s Easement (“the Easement”) (Dkt. #1 at pp. 2, 5). The Easement is part of

the Grapevine Dam and Reservoir operated and administered by the United States Army Corps

of Engineers (“USACE”) (Dkt. #1 at pp. 1–2). The Easement prohibits the construction or

maintenance of any structure for human habitation below 537 feet, mean sea level, without
express written consent of the Government (Dkt. #1 at pp. 1–2, 4). Under federal law, USACE

has the authority to grant or deny construction of structures and other appurtenances on the

Easement (Dkt. #1 at p. 2). See 16 U.S.C. § 460d (2020).

         The Government alleges Donovan encroached on the Easement despite being aware it

existed. (Dkt. #1 at pp. 8–9). On November 17, 2016, USACE denied a request from Donovan

to place structures within the Easement (Dkt. #1 at p. 5). According to the Government, Donovan

nonetheless modified the Easement with a mobile home, utility services, and a gravel mixture

(“the Encroachments”) between November 18, 2016 and May 15, 2019, without written consent

in violation of 36 C.F.R. § 327.20 (Dkt. #1 at pp. 2–3, 6–7). The utility services included

waterlines, sewage facilities, and an electrical power pole, meter box, and underground conduit

(Dkt. #1 at p. 6). Donovan employed Coserv Electric and Living Water Corp (collectively, “the

Utility Providers”) to connect the utility services (Dkt. #4 at p. 24).

         On January 20, 2017, the Government demanded Donovan cease and desist all

unauthorized activity on the Easement and remove the Encroachments within thirty days (Dkt.

#1 at p. 6). Donovan refused (Dkt. #1 at p. 6). On April 12, 2017, the Government filed a Notice

of Encroachment (“the Notice”) on the Property, and on May 18, 2017, the Government recorded

the Notice with the local County Clerk (Dkt. #1 at p. 6). On or around May 15, 2019, the

Government again directed Donovan to cease and desist all unauthorized activity on the Easement

and to resolve the Encroachments within thirty days (Dkt. #1 at p. 7). To date, Donovan refuses

to remove the Encroachments (Dkt. #1 at p. 7).

         On October 17, 2019, the Government filed its Complaint in the Eastern District of Texas

alleging Trespass to Try Title. 1 TEX. PROP. CODE § 22.001 (2019). The Government asks the


1
  Donovan’s alleged trespass interferes with USACE’s administration of the Easement (Dkt. #1 at pp. 3, 8–9). Federal
law prohibits interfering with USACE’s lawful order or the administration of the Easement (Dkt. #1 at p. 3). 36 C.F.R.

                                                          2
Court to (1) order Donovan to remove the Encroachments from the Easement, (2) permanently

enjoin Donovan from future unauthorized encroachment of the Easement, and (3) provide a

judgment for the Government to restore the Easement to its original condition prior to Donovan’s

trespass (Dkt. #1 at pp. 9–10).

         On November 15, 2019, Donovan filed a Motion to Dismiss for Failure to Join a Required

Party (Dkt. #3). Donovan alleges the Utility Providers maintain a utility easement within the

Easement (Dkt. #3 at p. 16). Consequently, Donovan argues that she would be forced to encroach

on the Utility Providers’ utility easement if the Court ordered Donovan to remove the utility

services (Dkt. #3 at p. 16). Donovan maintains that the Utility Providers’ easement would be a

protected legal interest outside of Donovan’s control (Dkt. #3 at p. 17). Therefore, Donovan

contends the Utility Providers are a required party to the Government’s lawsuit.

         On November 25, 2019, the Government filed its Response (Dkt #4). The Government

argues that Donovan provided no evidence that a utility easement exists within the Easement

(Dkt. #4 at p. 26). In support, the Government conducted a document review of the Property’s

records and contends that the Utility Providers do not own a utility easement, or other legal

interest, within the Easement (Dkt. #4 at p. 27; Dkt. #4, Exhibit 2 at pp. 30–31, 34–36).

                                           LEGAL STANDARD

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(7) alleges that a plaintiff

failed to join a party under Rule 19. FED. R. CIV. P. 12(b)(7). The Court makes two “highly-

practical, fact-based” inquiries under Rule 19. Hood ex rel. Mississippi v. City of Memphis, 570




§ 331.16 (2020). The Government brings this action against Donovan on behalf of USACE because the Easement is
part of the Grapevine Dam and Reservoir operated and administered by USACE (Dkt. #1 at p. 1). Under federal law,
federal district courts have subject-matter jurisdiction of “all civil actions, suits or proceedings commenced by the
United States.” 28 U.S.C. § 1345 (2020). Therefore, while the Government’s allegation is a state law claim, this
Court maintains subject-matter jurisdiction because the Government filed the Complaint.

                                                         3
F.3d 625, 628 (5th Cir. 2009). The Court must first determine under Federal Rule of Civil

Procedure 19(a) whether a person should be joined to the lawsuit. FED. R. CIV. P. 19(a); Nat’l

Cas. Co. v. Gonzalez, 637 F. App’x 812, 814 (5th Cir. 2016). “Rule 19(a) provides a framework”

to decide if joinder is warranted. Nat’l Cas., 637 F. App’x at 814. “If joinder is warranted then

the person will be brought into the lawsuit. But if such joinder would destroy the court’s

jurisdiction, then the court must determine under Rule 19(b) whether to press forward without the

person or to dismiss the litigation.” Hood, 570 F.3d at 629; see FED. R. CIV. P. 19. Under Rule

19, the case must be dismissed if the absent party should be joined under Rule 19(a) and the suit

cannot proceed without that party under Rule 19(b). Hood, 570 F.3d at 629.

       A party should be joined under Rule 19(a) if the party is required. FED. R. CIV. P. 19(a).

A required party is a party who is “subject to service of process and whose joinder will not deprive

the court of subject-matter jurisdiction.” Id. at 19(a)(1). A required party must be joined if: (A)

in that party’s absence, the court cannot provide complete relief among existing parties, or (B)

that party claims an interest relating to the subject of the action. Id. at 19(a)(1)(A)-(B). Under

Rule 19(a)(1)(A), “complete relief” denotes relief between the existing parties, not “between a

party and the absent [party] whose joinder is sought.” Niven v. E-Care Emergency McKinney,

L.P., No. 4:14-CV-00494, 2015 WL 1951811, at *3 (E.D. Tex. Apr. 10, 2015).

       The burden is on the movant to show that joinder of other parties is necessary. Nat’l Cas.,

637 F. App’x at 814. For the movant to show joinder is necessary of “unprotected interests of the

absent parties,” the movant can “submit affidavits of persons having knowledge of these interests

as well as other relevant extra-pleading evidence.” Indian Harbor Ins. Co. v. KB Lone Star, Inc.,

No. H-11-CV-1846, 2012 WL 1038658, at *5–6 (S.D. Tex. Mar. 27, 2012) (internal quotations

omitted) (citing Power Equities, Inc. v. Atlas Telecom Services-USA, Inc., No. 3:06-CV-1892-G,



                                                 4
2007 WL 43843, at *12–13 (N.D. Tex. Jan. 5, 2007) (denying movant/defendant’s Rule 12(b)(7)

motion because defendant “provided no evidence” that the parties “could, or could not, be joined

in the suit” and “provided no evidence” for the court to conduct the required “Rule 19(b)

analysis”)). If the initial assessment of the facts indicates a potential necessary party is absent, the

burden shifts to the party opposing joinder. Nat’l Cas., 637 F. App’x at 814–15. If joinder is not

necessary under the threshold requirements of Rule 19(a), then no inquiry under Rule 19(b) is

necessary. Temple v. Synthes Corp., 498 U.S. 5, 8 (1990).

                                            ANALYSIS

        Donovan asks the Court to dismiss the Government’s action for failing to join the Utility

Providers. Donovan alleges the Utility Providers are required parties because the Court cannot

grant the Government complete relief from Donovan alone, without the Utility Providers. See

FED. R. CIV. P. 19(a)(1)(A). The Court finds that the threshold requirements of Rule 19(a) have

not been satisfied because: (a) Donovan failed to meet her burden as the movant to show the

Utility Providers are required parties; (b) the Government met its burden as the party opposing

joinder to show that the Utility Providers are unnecessary parties to the lawsuit; and (c) even if

Donovan’s allegations are true, that Utility Providers maintain a utility easement on the

Easement, the Court can nevertheless provide complete relief to the Government. Consequently,

an inquiry under Rule 19(b) is unnecessary.

        Donovan argues that Utility Providers are required parties because complete relief by the

Court is not possible among the existing parties, absent the Utility Providers. Donovan argues

that, because the Utility Providers own a utility easement within the Easement, they have a legally

protected interest in the easement that is directly related to the subject matter of this suit.

        As the movant, Donovan has the burden to demonstrate that the Utility Providers are



                                                   5
required parties. Hood, 570 F.3d at 628. Thus, Donovan needs to provide some extra-pleading

evidence to demonstrate the Utility Providers own a utility easement within the Easement. See

Indian Harbor Ins., 2012 WL 1038658, at *5–6; see also Power Equities, 2007 WL 43843, at

*12–13.

       As the Government argues, however, Donovan offered no evidence of the Utility

Providers’ legal interest within the Easement. See generally Dkt. #3 (stating that the Utility

Providers maintain a utility easement within the Easement but failing to state how Donovan

learned of the utility easement.). So, although Donovan argues that the Utility Providers have a

protected interest in the easement, she has failed to provide any evidence, let alone extra-pleading

evidence, to meet her burden of proof. Therefore, the Court finds that Donovan failed to meet

her burden to demonstrate that the Utility Providers are required parties.

       Alternatively, if the Court accepts that Donovan’s claim indicates the Utility Providers

are potentially necessary absent parties, the burden shifts to the Government, the party opposing

joinder, to provide some evidence to show that the absent parties are not required parties to the

lawsuit. See Hood, 570 F.3d at 628; see also Indian Harbor Ins., 2012 WL 1038658, at *5–6;

Power Equities, 2007 WL 43843, at *12–13.

       The Government asserts that the Utility Providers are unnecessary parties because the

Utility Providers lack a legal interest within the Easement. The Government reviewed the

Property’s records and offered some evidence that the Utility Providers lack a utility easement,

or legal interest, within the Easement. See Dkt. #4, Exhibit 2 at pp. 34–36. First, the Government

“was not aware of any utility easements within” the Easement because the Government does not

typically grant utility easements. Utility Providers would need consent, and the consent would

be noted in the deeds of properties (Dkt. #4, Exhibit 2 at pp. 34–35). Furthermore, a search of



                                                  6
the Property’s deeds in the Real Estate Management Information System confirmed that “there

are not any utility easements” on the Easement, and while the Government recorded other

irrelevant consents in the property records, the Government did not authorize or give consent to

the Utility Providers for a utility easement or any other purpose (Dkt. #4, Exhibit 2 at p. 35).

Finally, the Government reviewed “grants related to” the Easement, “civil files related to previous

owners” of the Easement, and the “County Appraisal District’s filed plat” (Dkt. #4, Exhibit 2 at

p. 35). All sources failed to show that the Government “issued a utility easement” or any other

legal interest to the Utility Providers within the Easement (Dkt. #4, Exhibit 2 at p. 36). Therefore,

absent any evidence to the contrary, the Government met its burden to show that the Utility

Providers are unnecessary parties to the lawsuit because the Utility Providers lack a legal interest

within the Easement.

       According to Donovan, removing the Encroachments would require Donovan to infringe

on the Utility Providers’ utility easement, or legal interest, within the Easement. But as the Court

noted above, Donovan has offered no evidence to support its assertion that the Utility Providers

have a legal interest within the Easement.

       Pursuant to 19(a)(1)(A), complete relief is relief between the existing parties to the suit.

In the instant case, Donovan mischaracterizes, and indeed overstates, the Government’s requested

relief. In its Complaint and responsive pleading, the Government seeks an order for Donovan to

remove the Encroachments allegedly added by Donovan. The Utility Providers connected the

utility service, modifying the Easement at Donovan’s request. Therefore, Donovan can use the

same manner to remove the Encroachments: Donovan can ask the Utility Providers to disconnect

the utility services. Then, the Government can receive complete relief.

       Furthermore, the Court is of the opinion that even if the assertion that the Utility Providers



                                                  7
    have a legal interest within the Easement is taken as true, the Government’s requested relief

    would not infringe upon that interest. Therefore, the Utility Providers are not necessary parties

    to the Government’s action, and the Court could grant the Government complete relief from

    Donovan. See FED. R. CIV. P. 19(a)(1)(A). Accordingly, Donovan’s Motion is therefore denied.
.
                                           CONCLUSION

           It is therefore ORDERED that Defendant’s Motion to Dismiss (Dkt. #3) is hereby

    DENIED.

          SIGNED this 6th day of April, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                    8
